United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41588
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BEATRICE B. MARTINEZ,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 2:02-CR-96-ALL
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Beatrice

B. Martinez has moved for leave to withdraw and has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967).      Martinez

did not file a response.

     This case is an appeal from the denial of a motion for a new

trial filed under FED. R. CRIM. P. 33.   The district court denied

the motion for lack of jurisdiction because the motion was

untimely filed.   The motion was a collateral attack on the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41588
                                -2-

underlying conviction, and therefore the right to counsel did not

attach.   See Pennsylvania v. Finley, 481 U.S. 551 (1987).

Nevertheless, this court applies the principles enunciated in

Anders to determine whether counsel should be permitted to

withdraw.   See Dinkins v. Alabama, 526 F.2d 1268, 1269 (5th Cir.

1976).

     The instant appeal is limited to the district court’s denial

of Martinez’s motion for a new trial.     Our independent review of

counsel’s brief and the record discloses no nonfrivolous issue

for appeal.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.